Citation Nr: 1533953	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety and depression.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5.  Entitlement to a compensable initial rating for left-ear hearing loss.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Salim A. Punjani, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to July 1971 and from September 1990 to June 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida; a March 2011 rating decision by the Appeals Management Center in Washington, DC; and an October 2014 rating decision by the VA RO in Nashville, Tennessee.

Following issuance of the most recent supplemental statements of the case for the matters on appeal, and prior to transfer of the records to the Board, additional evidence was associated with the record.  The additional evidence is relevant to the issues on appeal pertaining to the Veteran's peripheral neuropathy of the bilateral upper and lower extremities.  However, as discussed below, the Board herein remands those issues to the Agency of Original Jurisdiction (AOJ) for issuance of a statement of the case.  The AOJ will have an opportunity to consider the additional evidence in the first instance when it readjudicates the claim in that statement of the case.  Therefore, the Veteran is not prejudiced by the actions taken herein.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On his substantive appeal for the issues of entitlement to service connection for hypertension and entitlement to service connection for an acquired psychiatric disorder, the Veteran indicated that he wished to have a Board hearing at a local VA office.  See VA Form 9, Appeal to the Board of Veterans' Appeals, received in April 2011.  On his substantive appeal for the issue of entitlement to a compensable initial rating for left-ear hearing loss, the Veteran again indicated he wished to have a Board hearing at a local VA office.  See VA Form 9, received in February 2013.  In December 2014, the RO sent a letter to the Veteran and his representative at the time informing the Veteran that he was scheduled for a Board hearing at his local RO on February 5, 2015.  More than two weeks prior to the scheduled hearing, in correspondence received in January 2015, the Veteran, through his current representative, requested that the Board hearing "be continued and rescheduled for another time and date" due to a recent change in representation.  The RO sent the Veteran and his representative a letter in February 2015 notifying the Veteran that he was placed on the list of persons waiting to appear at a Board hearing at his local VA office.  However, the Veteran has not yet been afforded a Board hearing at his local VA office.

Requests for a change in a hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Such requests must be in writing, and must explain why a new hearing date is necessary.  38 C.F.R. § 20.704(c).  The Board finds that the correspondence received in January 2015 demonstrates good cause for changing the hearing date and otherwise satisfies the requirements under 38 C.F.R. § 20.704(c).  As such, the case must remanded so that the Veteran may be scheduled for a Board hearing at his local VA office as to his claims for service connection for hypertension and an acquired psychiatric disorder and for a compensable initial rating for left-ear hearing loss.  See id.

In addition, in June 2015, the Veteran submitted a timely notice of disagreement as to all determinations made in the October 24, 2014 rating decision.  The October 24, 2014 rating decision denied entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and entitlement to higher initial ratings for the peripheral neuropathy of the bilateral lower extremities.  The Veteran has not been issued a statement of the case (SOC) corresponding to those issues.  As a timely notice of disagreement as to the matters has been received, and the Veteran has not otherwise withdrawn his appeal of those issues in writing, the Board is required to remand the issues for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a statement of the case with respect to the issues of entitlement to service connection for peripheral neuropathy of the left upper extremity; entitlement to service connection for peripheral neuropathy of the right upper extremity; entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity; and entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  The Veteran should be informed that he must file a timely substantive appeal to perfect an appeal to the Board of the October 2014 rating decision as to those issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  Schedule the Veteran for a hearing before a Veterans Law Judge of the Board at his local VA office on the next available hearing date.  See 38 C.F.R. § 20.704(c).  Notify the Veteran and his representative of the date, time, and location of this hearing.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




